Citation Nr: 1740176	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-42 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran appeared at a hearing before a Veterans Law Judge in January 2013; in July 2017, the Veteran was informed that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, and the Veteran indicated that he did not wish to appear at another Board hearing.  This matter was previously remanded by the Board in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Board remanded this matter to, among other items, obtain a VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  With regards to the requested VA examination, the Board asked the selected examiner to diagnose any psychiatric disorder, and for any disabilities diagnosed, to opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service.  The Board specifically directed the examiner to address whether the diagnostic criteria to support the diagnosis of PTSD had been satisfied, and to discuss the diagnoses documented in the claims file, to include the October 2010 report by Dr. B.D., a VA psychiatrist who stated that she believed the Veteran "suffers from PTSD from trauma occurring in the military but not combat related."  

In June 2016, the Veteran underwent a VA examination for mental disorders, and was diagnosed with persistent depressive disorder, opioid use disorder in partial remission, and alcohol use disorder in partial remission; the examiner ultimately opined that the diagnosed conditions were less likely than not incurred in service, stating that "[t]he depressive condition is most likely attributable to chronic poly substance abuse, history of homelessness, unemployment and family discord[,]" and noting that the Veteran's STRs and separation medical exam are silent as to mental health concerns or treatment.  However, the VA examiner does not specifically address whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied, nor does the examiner address the validity of the Veteran's past diagnosis of PTSD by Dr. B.D.  Accordingly, remand is required to obtain a new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already of record from the Detroit VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Then, schedule the Veteran for a VA examination for his claimed psychiatric disorder by an appropriate professional, either a psychiatrist or a psychologist, who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found to be present (to include depression, opioid use disorder, alcohol use disorder, and PTSD).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD (particularly the diagnosis in 2010), or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include depression, opioid use disorder, alcohol use disorder, and PTSD), either commenced during or are otherwise etiologically related to the Veteran's period of service. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to fear or hostile military or terrorist activity.

All opinions must be accompanied by a clear rationale.  

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


